Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chuang [US 20070280252]. 

As per claim 1, Chuang teaches:
A media interaction method in a Digital Enhanced Cordless Telecommunications (DECT) network cluster, (Abstract, e.g.; ¶ [0015] Firstly, refer to FIG. 1 of a block diagram of a system for realizing VOIP by means of a DECT according to an embodiment of the invention. As shown in FIG. 1, a VOIP is realized by means of the DECT, and the seamless handoff between intradomain and interdomain and roaming in intradomain and interdomain are achieved through a plurality of mobile agents. The system of the invention includes a DECT 90, a first base station 60, a second base station 70, a third base station 80, a first mobile agent 30, a second mobile agent 40, a tunnel 50, a network phone gateway 20, and a session initiation protocol (SIP) proxy 10.) comprising: 
establishing communication with a DECT host through a DECT network cluster constructed in advance; (e.g.; ¶ [0023] Firstly, the step of registering DECT 90 to a SIP proxy 10 (step S200) has the following steps (as shown in FIG. 3). Initially, the DECT 90 is registered to a first base station 60 of a first mobile agent 30 (step S300). Next, a SIP registration message is transmitted from the first base station 60 to a first mobile agent 30 (step S310). Then, the SIP registration message is transmitted from the first mobile agent 30 to the SIP proxy 10 through a network phone gateway 20 (step S320). As such, the DECT 90 completes its SIP registration with the SIP proxy 10, and performs address linking with other DECT according to the registration information, to form the SIP network phone loop, thus enabling the realization of voice communication)
obtaining first account information allocated by the DECT host; sending information of a first call request to call a second account to the DECT host, so as to make a call to the second account in a first communication manner; (e.g.; ¶ [0025] In case DECT 90 is making intra-domain roaming and is switching its registration to the second base station 70 of the first mobile station 30, the calling signals or the RTP data packets emitted by the DECT 90 are transmitted to the first mobile station 30 through the second base station 70, which is well aware of the present position of the DECT 90. As such, the first mobile agent 30 redirects directly the calling signals or the RTP data packets coming from the DECT 90. Subsequently, the calling signals or the RTP data packets are processed by the first mobile agent 30, and are transmitted to the SIP proxy 10 through the network phone gateway 20 (step S230)) and 
if no Real-time Transport Protocol (RTP) from the second account is received, sending information of a second call request to call the second account to the DECT host, so as to make a call to the second account in a second communication manner. (e.g.; ¶ 0026: In case DECT 90 is making inter-domain roaming, and is switching its registration to a third base station 80 of the second mobile agent 40, a tunnel 50 is established from the first mobile agent 30 to the second mobile agent 40 by means of a communication mechanism. The calling signals or the RTP data packets are transmitted from the DECT 90 to the second mobile agent 40 through a third base station 80. The received calling signals or the RTP data packets are transmitted from the second mobile agent 40 to the first mobile agent 30 through the tunnel 50. The calling signals or the RTP data packets thus received are processed by the first mobile agent 30, and then are transmitted to the SIP proxy 10 through a network phone gateway 20. When the communication of DECT 90 terminates, the tunnel 50 is disconnected (step 240)).

As per claim 5, Chuang teaches:
The media interaction method in a DECT network cluster according to claim 1, wherein the second call request is used for requesting the DECT host to call the second account in the second communication manner; and the second communication manner is an RTP Relay communication manner. (e.g.; ¶ [0025] In case DECT 90 is making intra-domain roaming and is switching its registration to the second base station 70 of the first mobile station 30, the calling signals or the RTP data packets emitted by the DECT 90 are transmitted to the first mobile station 30 through the second base station 70, which is well aware of the present position of the DECT 90. As such, the first mobile agent 30 redirects directly the calling signals or the RTP data packets coming from the DECT 90. Subsequently, the calling signals or the RTP data packets are processed by the first mobile agent 30, and are transmitted to the SIP proxy 10 through the network phone gateway 20 (step S230)).

As per claim 6, Chuang teaches:
The media interaction method in a DECT network cluster according to claim 5, wherein the sending information of a second call request to call the second account to the DECT host, so as to make a call to the second account in a second communication manner if no RTP from the second account is received, specifically comprising: if no RTP from the second account is received, sending information of a second call request to make an RTP Relay call to the second account to the DECT host, so that the DECT host invites, according to the information of the second call request, the second account to have a call with the DECT host by carrying a second IP of the DECT host; and when the second account returns a third IP of the second account and the second account receives an ACK, successfully having a call with the second account through the DECT host. (e.g.; ¶ 0026: In case DECT 90 is making inter-domain roaming, and is switching its registration to a third base station 80 of the second mobile agent 40, a tunnel 50 is established from the first mobile agent 30 to the second mobile agent 40 by means of a communication mechanism. The calling signals or the RTP data packets are transmitted from the DECT 90 to the second mobile agent 40 through a third base station 80. The received calling signals or the RTP data packets are transmitted from the second mobile agent 40 to the first mobile agent 30 through the tunnel 50. The calling signals or the RTP data packets thus received are processed by the first mobile agent 30, and then are transmitted to the SIP proxy 10 through a network phone gateway 20. When the communication of DECT 90 terminates, the tunnel 50 is disconnected (step 240)).

As per claim 7, Chuang teaches:
The media interaction method in a DECT network cluster according to claim 1, further comprising: sending an RTP to the second account for probing during communication in the first communication manner, to maintain the call. (e.g.; ¶ [0025] In case DECT 90 is making intra-domain roaming and is switching its registration to the second base station 70 of the first mobile station 30, the calling signals or the RTP data packets emitted by the DECT 90 are transmitted to the first mobile station 30 through the second base station 70, which is well aware of the present position of the DECT 90. As such, the first mobile agent 30 redirects directly the calling signals or the RTP data packets coming from the DECT 90. Subsequently, the calling signals or the RTP data packets are processed by the first mobile agent 30, and are transmitted to the SIP proxy 10 through the network phone gateway 20 (step S230)).

As per claim 8, Chuang teaches:
The media interaction method in a DECT network cluster according to claim 2, further comprising: sending an RTP to the second account for probing during communication in the first communication manner, to maintain the call. (e.g.; ¶ [0025] In case DECT 90 is making intra-domain roaming and is switching its registration to the second base station 70 of the first mobile station 30, the calling signals or the RTP data packets emitted by the DECT 90 are transmitted to the first mobile station 30 through the second base station 70, which is well aware of the present position of the DECT 90. As such, the first mobile agent 30 redirects directly the calling signals or the RTP data packets coming from the DECT 90. Subsequently, the calling signals or the RTP data packets are processed by the first mobile agent 30, and are transmitted to the SIP proxy 10 through the network phone gateway 20 (step S230)).

As per claim 9, Chuang teaches:
The media interaction method in a DECT network cluster according to claim 3, further comprising: sending an RTP to the second account for probing during communication in the first communication manner, to maintain the call. (e.g.; ¶ [0025] In case DECT 90 is making intra-domain roaming and is switching its registration to the second base station 70 of the first mobile station 30, the calling signals or the RTP data packets emitted by the DECT 90 are transmitted to the first mobile station 30 through the second base station 70, which is well aware of the present position of the DECT 90. As such, the first mobile agent 30 redirects directly the calling signals or the RTP data packets coming from the DECT 90. Subsequently, the calling signals or the RTP data packets are processed by the first mobile agent 30, and are transmitted to the SIP proxy 10 through the network phone gateway 20 (step S230)).

As per claim 10, Chuang teaches:
The media interaction method in a DECT network cluster according to claim 4, further comprising: sending an RTP to the second account for probing during communication in the first communication manner, to maintain the call. (e.g.; ¶ [0025] In case DECT 90 is making intra-domain roaming and is switching its registration to the second base station 70 of the first mobile station 30, the calling signals or the RTP data packets emitted by the DECT 90 are transmitted to the first mobile station 30 through the second base station 70, which is well aware of the present position of the DECT 90. As such, the first mobile agent 30 redirects directly the calling signals or the RTP data packets coming from the DECT 90. Subsequently, the calling signals or the RTP data packets are processed by the first mobile agent 30, and are transmitted to the SIP proxy 10 through the network phone gateway 20 (step S230)).

As per claim 11, Chuang teaches:
The media interaction method in a DECT network cluster according to claim 7, further comprising: sending an RTP to the DECT host during communication in the second communication manner, so that the DECT host, while receiving an RTP sent by the second account at the same time, uniformly distributes corresponding RTPs to maintain the call. (e.g.; ¶ [0025] In case DECT 90 is making intra-domain roaming and is switching its registration to the second base station 70 of the first mobile station 30, the calling signals or the RTP data packets emitted by the DECT 90 are transmitted to the first mobile station 30 through the second base station 70, which is well aware of the present position of the DECT 90. As such, the first mobile agent 30 redirects directly the calling signals or the RTP data packets coming from the DECT 90. Subsequently, the calling signals or the RTP data packets are processed by the first mobile agent 30, and are transmitted to the SIP proxy 10 through the network phone gateway 20 (step S230)).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Tagg et al. [US 20050286466].

As per claim 2, Chuang teaches all the particulars of the claim except wherein the establishing communication with a DECT host through a DECT network cluster constructed in advance specifically comprises: after the DECT host sends a multicast command that declares joining a specified multicast group to a router, sending a multicast probe message sent to a target multicast group to the router, so that according to the multicast command, the router sends the multicast probe message of which the target multicast group is the specified multicast group to the DECT host; receiving status declaration information sent by the DECT host in a peer-to-peer (P2P) manner according to the multicast probe message after the DECT host receives the multicast probe message, and initiating a Transmission Control Protocol (TCP) connection request to the DECT host in a P2P manner according to the status declaration information; and after the DECT host receives the connection request, establishing a TCP channel with the DECT host. However, Tagg teaches in an analogous art, that the media interaction method in a DECT network cluster according to claim 1, wherein the establishing communication with a DECT host through a DECT network cluster constructed in advance specifically comprises: after the DECT host sends a multicast command that declares joining a specified multicast group to a router, sending a multicast probe message sent to a target multicast group to the router, so that according to the multicast command, the router sends the multicast probe message of which the target multicast group is the specified multicast group to the DECT host; receiving status declaration information sent by the DECT host in a peer-to-peer (P2P) manner according to the multicast probe message after the DECT host receives the multicast probe message, and initiating a Transmission Control Protocol (TCP) connection request to the DECT host in a P2P manner according to the status declaration information; and after the DECT host receives the connection request, establishing a TCP channel with the DECT host. (e.g.; ¶ 0274 In the proposed invention packets initially take the same path as in a UMA solution, originating from an MS 1319, traveling over a WLAN router 1320 via an IP connection 421, but then arriving first at our server that supports SIP 1318. The packets themselves are simpler in format (see FIG. 26) than in a UMA system as less protocol encapsulation is required. The SIP server is the main centralized control element in our system, interfacing with all the other systems and managing roaming, handoff and location management, but the handset can take control in a number of cases and obviate the necessity for a server, providing peer-to-peer capabilities that are not envisaged by UMA) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the establishing communication with a DECT host through a DECT network cluster constructed in advance specifically comprises: after the DECT host sends a multicast command that declares joining a specified multicast group to a router, sending a multicast probe message sent to a target multicast group to the router, so that according to the multicast command, the router sends the multicast probe message of which the target multicast group is the specified multicast group to the DECT host; receiving status declaration information sent by the DECT host in a peer-to-peer (P2P) manner according to the multicast probe message after the DECT host receives the multicast probe message, and initiating a Transmission Control Protocol (TCP) connection request to the DECT host in a P2P manner according to the status declaration information; and after the DECT host receives the connection request, establishing a TCP channel with the DECT host in order to provide a method for VoIP over wireless LAN and WAN networks.

As per claim 3, Chuang teaches all the particulars of the claim except wherein the first call request is used for requesting the DECT host to call the second account in the first communication manner; and the first communication manner is an RTP P2P communication manner. However, Tagg teaches in an analogous art, that the media interaction method in a DECT network cluster according to claim 1, wherein the first call request is used for requesting the DECT host to call the second account in the first communication manner; and the first communication manner is an RTP P2P communication manner. (e.g.; ¶ 0274 In the proposed invention packets initially take the same path as in a UMA solution, originating from an MS 1319, traveling over a WLAN router 1320 via an IP connection 421, but then arriving first at our server that supports SIP 1318. The packets themselves are simpler in format (see FIG. 26) than in a UMA system as less protocol encapsulation is required. The SIP server is the main centralized control element in our system, interfacing with all the other systems and managing roaming, handoff and location management, but the handset can take control in a number of cases and obviate the necessity for a server, providing peer-to-peer capabilities that are not envisaged by UMA) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the first call request is used for requesting the DECT host to call the second account in the first communication manner; and the first communication manner is an RTP P2P communication manner in order to provide a method for VoIP over wireless LAN and WAN networks.

As per claim 4, Chuang teaches all the particulars of the claim except wherein the sending information of a first call request to call a second account to the DECT host, so as to make a call to the second account in a first communication manner, specifically comprising: sending, to the DECT host, the information of the first call request to make an RTP P2P call to the second account, so that the DECT host invites, according to the information of the first call request and by carrying a first IP of a local, the second account to have a call with the local; and when the second account returns a third IP of the second account and the second account receives an ACK, successfully having a call with the second account. However, Tagg teaches in an analogous art, that the media interaction method in a DECT network cluster according to claim 3, wherein the sending information of a first call request to call a second account to the DECT host, so as to make a call to the second account in a first communication manner, specifically comprising: sending, to the DECT host, the information of the first call request to make an RTP P2P call to the second account, so that the DECT host invites, according to the information of the first call request and by carrying a first IP of a local, the second account to have a call with the local; and when the second account returns a third IP of the second account and the second account receives an ACK, successfully having a call with the second account. (e.g.; ¶ 0274 In the proposed invention packets initially take the same path as in a UMA solution, originating from an MS 1319, traveling over a WLAN router 1320 via an IP connection 421, but then arriving first at our server that supports SIP 1318. The packets themselves are simpler in format (see FIG. 26) than in a UMA system as less protocol encapsulation is required. The SIP server is the main centralized control element in our system, interfacing with all the other systems and managing roaming, handoff and location management, but the handset can take control in a number of cases and obviate the necessity for a server, providing peer-to-peer capabilities that are not envisaged by UMA) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the sending information of a first call request to call a second account to the DECT host, so as to make a call to the second account in a first communication manner, specifically comprising: sending, to the DECT host, the information of the first call request to make an RTP P2P call to the second account, so that the DECT host invites, according to the information of the first call request and by carrying a first IP of a local, the second account to have a call with the local; and when the second account returns a third IP of the second account and the second account receives an ACK, successfully having a call with the second account in order to provide a method for VoIP over wireless LAN and WAN networks.
Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Jia, Wen Kang, and Yaw-Chung Chen. "A teletraffic perspective on relay-node selection strategy in VoP2P system." 2009 IEEE International Conference on Networking, Architecture, and Storage. IEEE, 2009. Provides: This paper gives a theoretical approach to modeling and simulating the Grade of Service (GoS) of Voice over Peer-to-Peer Session Initiation Protocol system which is created based on various teletraffic parameters. VoP2P features a particular service characteristic due to its different GoS models originated from circuit switched telephone networks. Especially, most voice session in VoP2P is indirectly connected because peer-nodes usually locate behind NATs. This situation forces peer-node to select one or more relay-node for establishing sessions. However, the relay-node is a constrained resource because every relay-node can only support very limited relay services in VoP2P network. There are two strategies, the S2RS (Staged Single-Relay Strategy) and MRS (Multi-Relay Strategy), to solve the relay-node issue. We adopt three new parameters in VoP2P call-loss models, the first is callee-attendance rate, which is due to the characteristic of destination peer-nodes with a lower attendance probability; the second is call-blocking rate, which is a traditional definition just because the relay-node reaches the limitation of resource; the third is handoff-dropping rate (aka handoff-loss rate), which is caused by the relay-node being removed frequently. The simulation results provide useful reference in the study of teletraffic of VoP2P system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641